Conviction for possessing a still and equipment for the manufacture of intoxicating liquor, punishment one year in the penitentiary.
Officers found a still, mash, etc., in a ditch at the head of a ravine. Logs, brush, etc., were piled over the top of the ditch, forming a sort of covering or roof. A road ran from appellant's place down within about ten feet of the still, and gave no indication of being traveled any farther. While the officers were watching the place appellant and his father drove up to the still in a wagon. Both got out. Appellant took a bucket out of the wagon. Appellant went over to the mash barrels, which were covered with sacking of some kind, and began pushing the hoop off. One of the two said something about how many gallons they would make. Witness understood them to say that they would make up so much. On the way back to town appellant's father threw part of the coil of the still out of the wagon. The still was located at the edge of a field which was controlled and worked by appellant and his father. There are other circumstances in evidence supporting the proposition of guilt. We regard the facts as sufficient.
It is to be regretted that the bills of exception appearing in the record were not filed in time so that same can be considered. Appellant's motion for new trial was overruled on March 31, 1927, and an order was made by the trial court allowing sixty days in which to file bills of exception and statement of facts. On May 31, 1927, the trial judge made another order granting an extension of fifteen days for filing such papers. We have uniformly held that an order made granting further time for filing bills of exception, after the expiration of the time allowed by statute, and that theretofore granted, in ultra vires. Mireles v. State, 98 Tex. Crim. 396. The order granting the extension was entered one day after the expiration of the sixty days first allowed. The bills of exception were filed too late.
No error appearing in the record, and the facts supporting the verdict and judgment, same will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.